DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, and 15 are objected to because of the following informalities: 
Claim 4, line 3 recites a typographical error for rinsing: “step (c) comprises guiding the reactor-RPS rising liquid through the reactor…” 
Claim 11 recites, “The interface system according claim 10.” For clarity, claim 11 should recite, “according to claim 10.”
Claim 15 recites the acronyms “IR” and “LS.” For clarity, claim 15 should recite the full meaning of the acronyms, thereto an acronym may refer.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites, “(a) guiding a liquid containing analytes to and through the reactor and causing a component by the analytes to react to a reaction product in the reactor, to thus create a post-reactor liquid comprising the reaction product.” The specification discloses that IRMS is widely used for analysis of amino acids, carbohydrates, and a plurality of drugs (specification, [0004]) and provides the example of converting sugars to smaller carbon-containing molecules, such as carbon dioxide (specification, [0015]). The specification only provides examples of converting sugars (such as honey) to carbon dioxide (CO2) in practicing the claimed invention (specification, [0323], [0368]). 
The specification does not sufficiently enable one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate analytes to react with a reaction product beyond that of converting sugars to carbon dioxide and would require said artisan to perform undue experimentation to discover appropriate analytes which are capable of reacting with a given reaction product and producing a post-reactor liquid solely to practice the claimed invention. Therefore, the pending claims are broader in scope than is enabled by the written description. 
Claims 2-20 are rejected as not being enabled due to dependency upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “(a) guiding a liquid containing analytes to and through the reactor and causing a component comprised by the analytes to react to a reaction product in the reactor, to thus create a post-reactor liquid comprising the reaction product.” The claim recites that the post-reactor liquid comprises the reaction product but the reaction was previously reacted with the analytes. It is unclear if the post-reactor liquid comprises the unreacted reaction product or if the reaction product is now altered due to a reaction with the analytes. 
While claim 8 recites, “wherein the method comprises detecting the reaction product separated in step (b),” a lack of clarity continues in claim 8 as it is unclear if the reaction product is different from the unreacted reaction product. For purposes of examination, it is assumed that the reaction product in the post-reactor liquid is different than the unreacted reaction product.
Claims 2-4 and 18 recite numerical ranges and amounts in narrow and broad ranges within the same claim which are limited by “preferably” and “such as” language (claims 2-4). “Preferably” claim language and claims that recite narrow and broader ranges in the same claim are indefinite (see MPEP §2173.05(c)). The phrase "such as" renders claims 2-4 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)). For purposes of examination, claims 2-4 and 18 are assumed to be limited by the broadest recited range.
Claim 5 recites, “a reactor direction,” “a separator direction,” and “rinsing direction.” It is unclear what is intended by a “reactor direction” or “a separator direction” as this may refer to the direction of flow of liquid, kinetic direction, or direction of a specific analyte. While these definitions may be broad, the definition of rinsing direction directly depends upon one or both of the reactor or separator directions (the rinsing direction being opposite to the others) rendering the claim indefinite because a more definite limitation of reactor or separator direction is required to ascertain what is opposite to said direction.  
	Claim 12 recites, “a third tubing arranged between the first switching valve and the mixing unit; a fourth tubing arranged between the mixing unit and the reactor…” However, claim 11 recites a mixing unit as an “at least one” limitation. An embodiment limited by claim 11 which excludes a mixing unit would render claim 12 indefinite as claim 12 requires a mixing unit as the claims would be in conflict. 
	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krummen et al. ("A new concept for isotope ratio monitoring liquid chromatography/mass spectrometry," 03 August 2004), hereinafter Krummen, in view of Domeki et al. (JP 57179649, disclosed in the IDS filed 12 December 2020, citations from the English translation provided by Espacenet), hereinafter Domeki.
Regarding claim 1, Krummen discloses a method performed in an interface system, the interface system comprising a reactor G (G: oxidation reactor) (see fig. 1, p. 2261) and a reaction-product-separator I (CO2 separation unit) (see fig. 1, p. 2261), the method comprising 
(a) guiding a liquid containing analytes to and through the reactor and causing a component comprised by the analytes to react to a reaction product in the reactor, to thus create a post-reactor liquid comprising the reaction product (The mixture of reagents and mobile phase flows through a capillary oxidation reactor (G) at 100°C. Here all organic compounds are converted individually and quantitatively into CO2 without isotope fractionation…) (p. 2261, col. 2, para. 1), 
(b) guiding the post-reactor liquid from the reactor to the reaction-product- separator and through the reaction-product-separator, and separating the reaction product from the post-reactor liquid, to thus create a post-separator fluid (The individual CO2 peaks are separated from the liquid phase by a membrane exchanger (I)) (p. 2261, col. 2, para. 2; see fig. 1, p. 2261), and 
However, Krummen is silent on a method comprising (c) guiding at least one rinsing liquid through at least one of the reactor and the reaction-product-separator.
Domeki discloses the analogous art of providing a reactor and a reaction-product-separator (separation column) ([0002]). Domeki teaches guiding a rinsing liquid (cleaning liquid) through the reactor to prevent clogging and enable continuous analysis of a sample ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Krummen to include guiding at least one rinsing liquid through the reactor and the reaction-product-separator for the benefit of preventing clogging and enabling continuous analysis of a sample (Domeki, [0002]).
Regarding claim 2, modified Krummen-Domeki is silent on a method according to claim 1, wherein the at least one rinsing liquid comprises a reactor rinsing liquid, and step (c) comprises guiding the reactor rinsing liquid through the reactor, wherein the reactor rinsing liquid enters the reactor with a pressure of at least 1 bar, preferably at least 50 bar, such as 100 bar and wherein the reactor rinsing liquid is guided through the reactor with a flow rate of at least 0.1 mL/min, preferably at least 1 mL/min, such as 2 mL/min.
Krummen teaches that CO2 degassing is a dependent variable affected by the liquid flow rate (p. 2261, col. 2, para. 2) and illustrates that Henry’s Law describes the solubility of CO2 which is affected by the variables of pressure and temperature (p. 2262, col. 1, para. 1-2). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Flow rate and pressure of the rinsing liquid are result-effective variables.
As demonstrated by the prior art, optimization of flow rates and pressures, in general, are routine and well-known in the art comprising reactors and separators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include step (c) wherein the reactor rinsing liquid enters the reactor with a pressure of 1-100 bar and wherein the reactor rinsing liquid is guided through the reactor with a flow rate of 0.1-2 mL/min for the benefit of optimizing CO2 degassing (Krummen, p. 2261, col. 2, para. 2) and optimizing the solubility of CO2 (Krummen, p. 2262, col. 1, para. 1-2). 
Regarding claim 6, modified Krummen-Domeki discloses a method according to claim 1, wherein the method comprises detecting a need for cleaning, wherein the step of detecting the need for cleaning comprises monitoring: a chemical composition of a liquid in the interface system (the following sample is separated and analyze, and the interior of the reaction tube 13 is cleaned with the washing liquid 13) (Domeki, [0002]).
Regarding claim 7, modified Krummen-Domeki discloses a method according to claim 1, wherein the method comprises triggering step (c), wherein the triggering of step (c) comprises:
automatically triggering step (c), 
wherein automatically triggering comprises at least one of 
triggering step (c) at a time t after an analytical run; and 
triggering the step (c) when detecting the need for cleaning (In synchronism therewith, the selection valve 4f selects the cleaning liquid 10 and supplies the cleaning liquid to the reaction tube 13… the selector valve is switched, and the first buffer solution is transferred to the separation column 7… Subsequently, the following sample is separated and analyzed, and the interior of the reaction tube 13 is cleaned with the washing liquid 13 for each analysis of the sample) (Domeki, [0002]). 
	Regarding claim 8, modified Krummen-Domeki discloses a method according to claim 1, wherein the method comprises executing the steps (a) and (b) in the interface system as steps of the analytical run (Krummen, p. 2261, col. 2, para. 1; p. 2261, col. 2, para. 2; see fig. 1, p. 2261), and wherein the method comprises detecting the reaction product separated in step (b) (The individual CO2 peaks entrained in the He stream are subsequently dried in an on-line gas-drying unit (NafionTM) (J) and then admitted to the isotope ratio mass spectrometer via an open split (K)) (Krummen, p. 2262, col. 1, para. 2; see figs. 1, 3-4).
	Regarding claim 9, modified Krummen-Domeki discloses a method according to claim 1, wherein the method is for rinsing at least one component (the reactor) of the interface system (the following sample is separated and analyze, and the interior of the reaction tube 13 is cleaned with the washing liquid 13) (Domeki, [0002]).
Regarding claim 10, modified Krummen-Domeki discloses an interface system, wherein the system is configured to perform the method according to claim 1, wherein the interface system comprises the reactor G (oxidation reactor) and the reaction-product-separator I (CO2 separation unit) (Krummen, see fig. 1, p. 2261).
Regarding claim 11, modified Krummen-Domeki discloses an interface system according claim 10, wherein the interface system comprises a mixing unit D (T-piece) configured to receive and mix at least two incoming liquids, and to provide a mixed liquid, wherein the interface system is further configured to supply the mixed liquid as the liquid containing analytes to the reactor (Krummen, see fig. 1, p. 2261).
Regarding claim 16, modified Krummen-Domeki discloses an interface system according to claim 10, wherein the reaction-product separator comprises a separator membrane comprising a CO2-separation membrane (The individual CO2 peaks are separated from the liquid phase by a membrane exchanger (I)) (Krummen, p. 2261, col. 2, para. 2; see fig. 1). 
Regarding claim 17, modified Krummen-Domeki discloses an interface system according to claim 10, wherein the reaction-product-separator is configured to separate carbon dioxide from the post-reactor liquid (The individual CO2 peaks are separated from the liquid phase by a membrane exchanger (I)) (Krummen, p. 2261, col. 2, para. 2; see fig. 1).
Regarding claim 18, modified Krummen-Domeki discloses an analytical system comprising the interface system according to claim 10 and a chromatography unit (HPLC) upstream of the interface system (HPLC includes: autosampler injector + oven HPLC pump) (Krummen, see fig. 1, p. 2261) and wherein the analytical system is configured to be pressurize to a pressure exceeding the ambient pressure by at least 1,000 bar (1622 bar) (Krummen, p. 2262, col. 2, para. 1).
Regarding claim 19, modified Krummen-Domeki discloses an analytical system according to claim 18, wherein the chromatography unit is a liquid chromatography unit (HPLC) (Krummen, see fig. 1, p. 2261).
Regarding claim 20, modified Krummen-Domeki discloses an analytical system according to claim 18, wherein the analytical system comprises a mass spectrometer configured and located to detect the reaction product (The individual CO2 peaks entrained in the He stream are subsequently dried… and then admitted to the isotope ratio mass spectrometer via an open split (K)) (Krummen, p. 2262, col. 1, para. 2; abstract; see fig. 1, p. 2261).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krummen in view of Domeki, as applied to claim 1 above, further in view of Majors ("The Cleaning and Regeneration of Reversed-Phase HPLC Columns," 2003).
Regarding claim 3, Krummen-Domeki is silent on a method according to claim 1, wherein the at least one rinsing liquid comprises a reaction-product separator (RPS) rinsing liquid, and step (c) comprises guiding the RPS rinsing liquid through the reaction-product-separator, wherein the RPS rinsing liquid enters the reaction-product-separator with a pressure not exceeding 10 bar, preferably not exceeding 6 bar, such as 1 bar, and wherein the RPS rinsing liquid is guided through the reaction-product-separator with a flow rate lower than 3 mL/min, preferably lower than 1.0 mL/min, but higher than 0.1 mL/min, preferably higher than 0.3 mL/min.
Majors discloses the analogous art of cleaning and rinsing a separator such as chromatography columns (abstract). Majors teaches that contamination of a separator can lead to backpressure to intolerable levels and that rinsing the column can remove contaminants and resume normal operation (p. 20, col. 2, para. 2-3). Majors further teaches that the flow rate and pressure of the rinsing liquid should be optimized to prevent pump overpressure due to a change in viscosity of the rinsing liquid (p. 20, col. 3, para. 3).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Flow rate and pressure of the rinsing liquid are result-effective variables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include step (c) comprises guiding the RPS rinsing liquid through the reaction-product-separator for the benefit of restoring normal operation of the separator (Majors, p. 20, col. 2, para. 2-3), wherein the RPS rinsing liquid enters the reaction-product-separator with a pressure less than 10 bar, and wherein the RPS rinsing liquid is guided through the reaction-product-separator with a flow rate lower than 3 mL/min, for the benefit of preventing pump overpressure (Majors, p. 20, col. 3, para. 3).
Regarding claim 4, modified Krummen-Domeki discloses wherein the at least one rinsing liquid comprises a reactor rinsing liquid (Domeki, [0002]; see 35 USC §103 rejection of claim 1 above). 
However, modified Krummen-Dmeki is silent on a method according to claim 1, wherein the at least one rinsing liquid comprises a reactor-RPS rinsing liquid, and step (c) comprises guiding the reactor-RPS rinsing liquid through the reactor and through the reaction-product-separator, Page 54 of 59wherein the reactor-RPS rinsing liquid is guided through the reactor and the reaction-product-separator with a pressure not exceeding 10 bar, preferably not exceeding 6 bar, such as 1 bar, and wherein the reactor-RPS rinsing liquid is guided through the reactor and the reaction- product-separator with a flow rate lower than 3 mL/min, preferably lower than 1.0 mL/min, but higher than 0.1 mL/min, preferably higher than 0.3 mL/min.
Majors discloses the analogous art of cleaning and rinsing a separator such as chromatography columns (abstract). Majors teaches that contamination of a separator can lead to backpressure to intolerable levels and that rinsing the column can remove contaminants and resume normal operation (p. 20, col. 2, para. 2-3). Majors further teaches that the flow rate and pressure of the rinsing liquid should be optimized to prevent pump overpressure due to a change in viscosity of the rinsing liquid (p. 20, col. 3, para. 3).
Krummen teaches that CO2 degassing is a dependent variable affected by the liquid flow rate (p. 2261, col. 2, para. 2) and illustrates that Henry’s Law describes the solubility of CO2 which is affected by the variables of pressure and temperature (p. 2262, col. 1, para. 1-2). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Flow rate and pressure of the reactor-RPS rinsing liquid are result-effective variables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include wherein the at least one rinsing liquid comprises a reactor-RPS rinsing liquid, and step (c) comprises guiding the reactor-RPS rinsing liquid through the reactor and through the reaction-product-separator, for the benefit of restoring normal operation of the separator (Majors, p. 20, col. 2, para. 2-3), and Page 54 of 59wherein the reactor-RPS rinsing liquid is guided through the reactor and the reaction-product-separator with a pressure optimized at less than 10 bar and wherein the reactor-RPS rinsing liquid is guided through the reactor and the reaction-product-separator with an optimized flow rate lower than 3 mL/min for the benefit of optimizing CO2 degassing (Krummen, p. 2261, col. 2, para. 2) and optimizing the solubility of CO2 (Krummen, p. 2262, col. 1, para. 1-2) while preventing pump overpressure (Majors, p. 20, col. 3, para. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krummen in view of Domeki, as applied to claim 1 above, further in view of Haridas (US 2003/0057152).
Regarding claim 5, Krummen-Domeki discloses a method according to claim 1, wherein 
in step (a), the liquid containing analytes is guided through the reactor G in a reactor direction (Krummen, see fig. 1, p. 2261), 
in step (b), the post reactor liquid is guided through the reaction-product-separator in a separator direction (Krummen, see fig. 1, p. 2261).
However, modified Krummen-Domeki is silent on a method wherein in step (c), at least a portion of the at least one rinsing liquid is guided through at least one of the reactor and the reaction-product-separator in a rinsing direction, wherein the rinsing direction is opposite to the reactor direction and/or the separator direction.
Haridas discloses the analogous art of providing a reactor and removing debris from said reactor (abstract). Haridas teaches that rinsing in a direction opposite to the reactor direction (backflushing) removes debris from packing material in the reactor ([0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include wherein in step (c), at least a portion of the at least one rinsing liquid is guided through the reactor in a rinsing direction, wherein the rinsing direction is opposite to the reactor direction for the benefit of removing debris from the reactor (Haridas, [0092]).

 Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krummen in view of Domeki, as applied to claim 11 above, further in view of Lopez-Ferrer (US 2011/0195430), further in view of Quang Do et al. ("Integration of a Micro Reactor System to a ICP Mass Spectrometer," 2017), hereinafter Quang Do. The combination of Krummen, Domeki, Lopez-Ferrer, and Quang Do is referred to as KDLQ.
Regarding claim 12, modified Krummen-Domeki discloses an interface system according to claim 11, wherein the interface system comprises an inlet coupling for coupling the system with a chromatography unit and a first tubing arranged between  a first switching valve (Krummen, HPLC couples to 6-port valve C, see fig. 1, p. 2261), and a tubing arranged between the reaction-product separator I and a waste collector (CO2 separation unit) (Krummen, see fig. 1, p. 2261).
However, Krummen-Domeki is silent on an interface system comprising a plurality of coupling tubings including a first tubing arranged between a first switching valve and a second switching valve; a second tubing arranged between the first switching valve and a closing valve; a third tubing arranged between the first switching valve and the mixing unit; a fourth tubing arranged between the mixing unit and the reactor; a fifth tubing arranged between the reactor and the second switching valve; a sixth tubing arranged between the second switching valve and a waste collector; a seventh tubing arranged between the second switching valve and the reaction-product separator; and an eighth tubing arranged between the reaction-product separator and the closing valve.
Lopez-Ferrer discloses the analogous art of a system for obtaining samples for analysis by mass spectrometry (abstract). Lopez-Ferrer teaches that switching valves (multi-port valves such as 4-port valves) are utilized to enable on-line reaction systems (digestion systems) ([0049]), closing valves are utilized to enable injection of samples and to pressurize the reactor and analytical column ([0065]), and that switching valves may be coupled to reactors and analytical columns to enable an analysis stage from the reactor stage ([0065]; see fig. 19).
Quang Do discloses the analogous art of an interface system comprising a micro reactor and a mass spectrometer (abstract). Quang Do teaches that a multiport valve with varying states or positions in combination with a particular tubing configuration enables direction of fluids within the interface system as needed (p. 3, col. 2, para. 2).
The prior art cited above demonstrates that instrumentation such as switching valves, closing valves, valve states, and tubing are art-known and routine instruments which are configured according to the needs of directing fluid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include wherein the interface system comprises a plurality of coupling tubings including a first tubing arranged between a first switching valve and a second switching valve; a second tubing arranged between the first switching valve and a closing valve; a third tubing arranged between the first switching valve and the mixing unit; a fourth tubing arranged between the mixing unit and the reactor; a fifth tubing arranged between the reactor and the second switching valve; a sixth tubing arranged between the second switching valve and a waste collector; a seventh tubing arranged between the second switching valve and the reaction-product separator; and an eighth tubing arranged between the reaction-product separator and the closing valve, given that configuration of the instrumentation and providing valve states is known in the art to suit the needs of the process for the benefit of enabling on-line reaction systems (Lopez-Ferrer, [0049]), coupling reactors and analytical columns to enable an analysis stage and a reactor stage (Lopez-Ferrer, [0065]; see fig. 19), and providing the desired process fluidic pathways upon switching between said states (Quang Do, p. 3, col. 2, para. 2).
Regarding claim 13, modified KDLQ is silent on an interface system according to claim 12, wherein the interface system comprises a first switching valve configured to assume at least two operational states, wherein the first switching valve is configured to assume a first operational state (A), wherein the mixing unit is fluidly connected to the chromatography unit, and the first tubing and the second tubing are connected to dead-ends, respectively; and a second operational state (B), wherein the chromatography unit is fluidly connected to the first tubing, and the mixing unit is fluidly connected to the second tubing, and a second switching valve configured to assume at least two operational states, wherein the second switching valve is configured to assume a first operational state (A), wherein the reactor is fluidly connected to the reaction-product separator; and a second operational state (B), wherein the reactor is fluidly connected to the first tubing.
Quang Do teaches that switching valve operational states (positions) are configured to provide the desired process fluidic pathways upon switching between said states (Quang Do, p. 3, col. 2, para. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of KDLQ to include wherein the interface system comprises a first switching valve configured to assume at least two operational states, wherein the first switching valve is configured to assume a first operational state (A), wherein the mixing unit is fluidly connected to the chromatography unit, and the first tubing and the second tubing are connected to dead-ends, respectively; and a second operational state (B), wherein the chromatography unit is fluidly connected to the first tubing, and the mixing unit is fluidly connected to the second tubing, and a second switching valve configured to assume at least two operational states, wherein the second switching valve is configured to assume a first operational state (A), wherein the reactor is fluidly connected to the reaction-product separator; and a second operational state (B), wherein the reactor is fluidly connected to the first tubing, given that configuration of the instrumentation and providing valve states is known in the art to suit the needs of the process for the benefit of enabling on-line reaction systems (Lopez-Ferrer, [0049]), coupling reactors and analytical columns to enable an analysis stage and a reactor stage (Lopez-Ferrer, [0065]; see fig. 19), and providing the desired process fluidic pathways upon switching between said states (Quang Do, p. 3, col. 2, para. 2).
Regarding claim 14, modified KDLQ discloses an interface system according to claim 10, wherein the interface system comprises a closing valve configured to assume an open and a closed state (Lopez-Ferrer, [0065]); wherein the flow-switching valve comprises a first connector, a second connector, a third connector, and a fourth connector (Krummen, see fig. 1, p. 2261; Lopez-Ferrer, multi-port valves such as 4-port valves, [0049])
However, modified KDLQ is silent on an interface system comprising a flow-switching valve configured to assume a first operational state (P) and a second operational state (C), wherein in the first operational state (P) of the flow-switching valve, the first connector is connected to the third connector and the second connector is connected to the fourth connector, and in the second operational state (C) of the flow-switching valve, the first connector is connected to the fourth connector and the second connector is connected to the third connector.
Lopez-Ferrer teaches that flow-switching valves (multi-port valves such as 4-port valves) are utilized to enable on-line reaction systems (digestion systems) ([0049]), closing valves are utilized to enable injection of samples and to pressurize the reactor and analytical column ([0065]), and that flow-switching valves may be coupled to reactors and analytical columns to enable an analysis stage from the reactor stage ([0065]; see fig. 19).
Quang Do teaches that switching valve operational states (positions) are configured to provide the desired process fluidic pathways upon switching between said states (Quang Do, p. 3, col. 2, para. 2).  
The prior art cited above demonstrates that instrumentation such as switching valves, closing valves, valve states, and tubing are art-known and routine instruments which are configured according to the process needs of directing fluid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krummen-Domeki to include wherein the interface system comprises a flow-switching valve configured to assume a first operational state (P) and a second operational state (C), wherein in the first operational state (P) of the flow-switching valve, the first connector is connected to the third connector and the second connector is connected to the fourth connector, and in the second operational state (C) of the flow-switching valve, the first connector is connected to the fourth connector and the second connector is connected to the third connector, given that configuration of the instrumentation and providing valve states is known in the art to suit the needs of the process for the benefit of enabling on-line reaction systems (Lopez-Ferrer, [0049]), coupling reactors and analytical columns to enable an analysis stage and a reactor stage (Lopez-Ferrer, [0065]; see fig. 19), and providing the desired process fluidic pathways upon switching between said states (Quang Do, p. 3, col. 2, para. 2).
Regarding claim 15, modified KDLQ discloses an interface system according to claim 14 wherein the interface system comprises a waste collector (Krummen, see fig. 1, p. 2261); and a monitoring unit arranged downstream the closing valve and upstream the waste collector, wherein the monitoring unit comprises a flowmeter (The use of three membranes, the pressure difference between the inside and outside of the membranes [in the membrane exchanger I], contribute to a close to 100% degassing of the liquid phase for flow rates <400 µL/min) (Krummen, p. 2261, col. 2, para. 2). Krummen does not explicitly state that a flowmeter is present in the disclosure, but given that a range of flow rates are disclosed in a specific structure of the embodiment in the membrane exchanger I, the disclosure of Krummen inherently discloses a flowmeter (Krummen, p. 2261, col. 2, para. 2). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797